Judgment, Supreme Court, New York County (Lewis Friedman, J.), entered May 5, 1995, which, after nonjury trial, inter alia, dissolved the parties’ marriage on the ground of defendant’s constructive abandonment, awarded custody of the parties’ children to defendant with visitation to plaintiff, directed plaintiff to pay $1,500 per month in basic child support, distributed the marital property and awarded counsel fees to defendant in the sum of $42,500, unanimously affirmed, without costs.
The trial court properly applied the statutory guidelines contained in Domestic Relations Law § 240 (1-b) when it calculated plaintiff’s basic child support obligations and was warranted in refusing to recognize any expenses incurred by him as a result of visitation by the children. The court also properly found that the two condominium apartments purchased by the parties during their marriage were not, for the most part, plaintiff’s separate property since he did not rebut *500the presumption that assets acquired during the marriage are marital property (see, Pullman v Pullman, 176 AD2d 113). The record supports the court’s decision to credit the testimony of defendant’s expert witness over that of plaintiffs expert witness in determining the parties’ enhanced earning capacities due to their respective educational pursuits in the course of the marriage.
We have considered plaintiff’s remaining arguments and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Nardelli, Williams and Tom, JJ.